DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II (claims 12-20) in the reply filed on May 20, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited within the IDS document submitted on December 24, 2019 have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2013/0099324 A1, hereinafter referred to as ‘Huang’).
claim 12, Huang teaches a method of fabricating a semiconductor structure with a mesa structure, comprising the steps of: 
10providing a substrate (11) and a semiconductor stacked layer (13) covering the substrate (see figure 1); 
etching the semiconductor stacked layer to form a plurality of trenches (see figure 4), 
wherein the semiconductor stacked layer disposed between two of the trenches adjacent to each other forms a mesa (41, figure 4); and 
15bombarding the trenches to form a lattice damage area (92, 93) in two sidewalls and a bottom of each of the trenches (see figure 9, paragraph 0037).  

As to claim 13, Huang teaches: 20after forming the lattice damage area (92, 93), forming an insulating layer (131) at a surface of each of the trenches (see figure 13).

As to claim 17, Huang teaches bombarding the trenches with nitrogen, argon, helium, or argon (see paragraph 0037).

As to claim 18, Huang teaches the mesa comprises a III-V 20semiconductor stacked layer (layer 13, see paragraph 0028).

claim 19, Huang teaches no two dimensional electron gas (2DEG) within the lattice damage area.

Allowable Subject Matter
Claims 14-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812